DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
1.  Claim 9 stands allowed – see section at the end of this office action.

2.  The applicant’s response states that they have incorporated the allowable subject matter into requisite independent claims 1 and 5 is not persuasive since there appears to be MUCH missing.   While there is some “redundancy” in the claims, they must be precise and identically track the claims as they were written.
A quick comparison of claim 1 vs. the amended claim 1 (which attempts to include allowable claim 2), does not include all the required details.   Again, while there is come redundancy, the applicant has not included all the precise details that were found in the claims.
Previous Claim 1					Amended Claim 1
1. (Currently Amended) A method of wireless communication, comprising: identifying, by a first wireless device, a first demodulation reference signal (DMRS) sharing window and sharing window; receiving, from a second wireless device, a first transmit power control (TPC) command during the first DMRS sharing window; receiving, sharing window; determining whether an uplink (UL) data message is scheduled for an initial symbol period of the second DMRS sharing window or another symbol period of the second DMRS sharing window, the other symbol period being different than the initial symbol period; determining to use the first TPC command or the second TPC command for the UL data message based at least in part on receiving the second TPC command during the second DMRS sharing window and whether the UL data message is scheduled for the initial symbol period or the other symbol period; and transmitting, to the second wireless device, [[an]] the UL data message during the second DMRS sharing window according to the first TPC command or the second TPC command.

2. (Currently Amended) The method of claim 1, wherein determining whether the UL data message is scheduled for the initial symbol period or the other symbol period comprises:  receiving the second TPC command during the second DMRS window;
determining that the UL data message is scheduled for [[an]] the initial symbol period of the second DMRS sharing window, the method further comprising: [[; and]] transmitting the UL data message during the second DMRS sharing window according to the first TPC command based at least in part on the determination that the UL data message is scheduled for the initial symbol period of the second DMRS sharing window.

that an uplink (UL) data message is scheduled for an initial symbol period of the second DMRS sharing window determining that the UL data message is scheduled for the initial symbol period based at least in part on the first TPC command 



3.  If the applicant believes a discussion is warranted, they can contact the examiner to schedule an interview.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2013/0114562 Al), hereinafter"Seo" and further in view of Kishiyama et al (US .2013/0039305)
Regarding claim 1, Seo discloses a method of wireless communication, comprising: 
identifying, by a first wireless device, a first and second “transmission time windows” AND receiving, from a second wireless device, a first transmit power control (TPC) command during the first transmission window AND receiving, by the first wireless device, a second TPC command during the second transmission window AND 
determining that an uplink (UL) data message is scheduled for an initial symbol period of the second DMRS sharing window first DL resource set AND S1312-1322 shows a DL resource of a second DL resource set) , the other symbol period being different than the initial symbol period (See previous, they’re from different symbol periods); 
determining to use the first TPC command determining that the UL data message is scheduled for the initial symbol period 
transmitting, to the second wireless device, the UL data message during the second transmission window based  ([0210] and [0230], i.e.The eNB may also provide a power control command applied to a specific uplink resource set. Upon receiving the power control command, the UE may operate to apply the same power control command to uplink resources belonging to the specific uplink resource set and operate so as not to apply the power control command to other uplink resources which do not belong to the specific uplink resource set. For example, when the UE has received a power control command, which instructs the UE to increase transmission power for uplink resource set 1 by 1 dB, from the eNB, the UE may operate so as not to apply the power control command to uplink resource set 2 and operate to maintain the transmission power for uplink resource set 2 at the previous level unless a power control command for uplink
resource set 2 is not received from the eNB; In step S1311, the eNB may transmit first TPC information, which is applied to a first UL resource set, to the UE. The first TPC information may be transmitted to the UE in one DL resource included in the first DL resource set. In step S1321, the UE may receive the first TPC information from the eNB and determine uplink transmission power which is to be applied to the first UL resource set based on the received first TPC information. Similarly, in step S1312, the eNB may transmit second TPC information, which is applied to a second UL resource set, to the UE. The second TPC information may be transmitted to the UE in one DL resource included in the second DL resource set. In step S1322, the UE may receive the second TPC information from the eNB and determine uplink transmission power which is to be applied to the second UL resource set based on the received second TPC information. The UE may determine uplink transmission power according to an absolute value mode or an accumulation mode; The uplink power control method described with reference to FIG. 13 is associated with operations of an eNB and a UE according to a method in which a separate Transmit Power Control (TPC) information is applied to each uplink resource (i.e., UE-specifically)).
But is silent on identifying, by a first wireless device, a first demodulation reference signal (DMRS) sharing window and a second DMRS sharing window. 
Kishiyama teaches transmission frames (6a/6b) which identify “TPC” resource allocations along with “CS for DMRS”.  Hence since there are realtime transmissions, one skilled understands these are on-going transmissions, thusly there will be first/second DMRS frames/windows being sent (ie. one after the other), ie. in a “sharing” fashion.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Seo, such that it identifies, by a first wireless device, a first demodulation reference signal (DMRS) sharing window and a second DMRS sharing window, to provide the ability to use information from first/second DMRS transmissions with regard to TPC to optimize UE/eNB communications. 

Regarding claim 5, see similar rejection of claim 1, Further Seo discloses An apparatus for wire less communication, comprising: a processor; memory in electronic communication with the processor; and instructionsstored inthe memory and operable, 

Regarding claim 9, see similar rejection of claim 5.

Allowable Subject Matter
A.  Claim 9 stands allowed – it incorporates more precise details that were found in the allowable dependent claims, such as “..determining that an uplink (UL) data message is scheduled for a symbol period different from an initial symbol period of the second DMRS sharing window”, and also  “..determining that the UL data message is scheduled for the symbol period different from the initial symbol period”, and also “..transmitting, to the second wireless device, the UL data message during the second DRMS sharing window based at least in part on the first TPC command and the second TPC command”.
These limitations are NOT found in rejected claims 1 and 5.

B.  Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all ofthe limitations of the base claim and any intervening claims.
A search has been performed and no prior art of record has been found that solely, or in any reasonable combination, reads on claim 2 "further comprising: receiving the second TPC command duringthe second DMRS window; determiningthat the 

A search has been performed and no prior art of record has been found that solely, or in any reasonable combination, reads on claim 4 "further comprising: receivingthe secondTPC command duringthe second DMRS window; determiningthat the ULdata message is not scheduled for an initial symbol period ofthe second DMRS window; and transmitting the UL data message during the second DMRS window according to the second TPC command based at leastin part on the determination that the ULdata message is not scheduledforthe initial symbol period of the second DMRS window". Same reason appliesto claims 8 and 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414